DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 01/27/2022. Claims 1, 3-12, 14-20 were pending. Claims 1, 4, 12 were amended. Claims 2, 13 were cancelled. Claims 18 was withdrawn. Claims 19-20 were new claims.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-7, 11, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0076815 A1) in view of Osaki (US 2017/0255096 A1) along with evidence references as cited below.
Regarding to claim 1, Tan discloses a substrate processing method, comprising:
(a) Providing a substrate (Si substrate) having two or more regions (top half or left hand side substrate surface and bottom half or right hand side substrate surface; See Fig 1-5, paragraph 0048);
(b) Supplying a monomer (-OH) that is the chemically bond to substrate onto the substrate, the monomer being bonded to one of the two or more regions (See Figure 4 or 5 before the reaction; See Fig 1-3);
(c) Supplying an initiator (reagent formula above the [Wingdings font/0xE0] symbol) for polymerizing the monomer to the substrate having the supplied monomer thereon, thereby forming a polymer film (Fig 1-Fig 5, Fig 10-Fig 11, paragraph 0027, 0048-0065; 0066-0073);
(d) Etching the two or more regions of the silicon substrate having the polymer film formed thereon after (c), (paragraph 0048, 0050; 0028).

Regarding to claim 1, Tan does not discloses etching the two or more regions, other than one region to which the monomer bonded of the substrate, the one region having the polymer film formed thereon after (c), the polymer serving as a protective film for the etching.  Osaki discloses etching the two or more regions, other than one region to which the monomer bonded of the substrate, the one region having the polymer film (3, 4) formed thereon after (c), the polymer serving as a protective film for the etching (See paragraph 0116-0175, Fig 3-4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Osaki by performing the step of etching the two or more regions, other than one regions to which the monomer bonded of the substrate, the one regions having the polymer film (3, 4) formed thereon after (c), the polymer serving as a protective film for the etching because it helps to create a pattern in the substrate using the polymer as a mask (See paragraph 0175).

Regarding to claim 4, Tan discloses the at least one region is made of at least one selected from the group consisting of Si (See paragraph 0048, Fig 1-5).
Regarding to claim 5, Tan fails to explicitly disclose the monomer contains an alkenyl group.  However, Tan clearly teaches to use mono comprises organic group such as alkyl, hydroxyl group, aryl group (i.e. aromatic carboxylic group), alkoxy group.  Osaki teaches to use monomer comprises alkenyl group (paragraph 0054, 0058, 0149), alkyl group (paragraph 0053).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Osaki by using monomer contains an alkenyl group because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 6, Osaki discloses the alkenyl group is a vinyl group (paragraph 0149, 0157, 0159)
Regarding to claim 7, Tan discloses the step of removing a residue on the substrate before step (b) (See paragraph 0048-0049).
Regarding to claim 11, Tan discloses the initiator is a radical initiator (paragraph 0027, 0060).
Regarding to claim 16, Tan discloses repeating a cycle including (b) and (c) (See paragraph 0056, 0064, 0076, 0089, 0091-0092, 0094).

Regarding to claim 19, Tan discloses removing impurities on the substrate between (b) and (c) (See paragraph 0048-0054).
Regarding to claim 20, Tan fails to disclose baking the substrate between (b) and (c).  Osaki discloses baking the substrate after the coating (3) is applied and before the coating (4) is formed, wherein the coating (3) is a monomer (See paragraph 0037, 0041).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Osaki by baking the substrate between (b) and (c) because it will improve the adhesiveness between the base pattern (2) and the coating (3) (See paragraph 0037).  

7.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2014/0076815 A1) in view of Osaki (US 2017/0255096 A1) as applied to claims 1, 3-7, 11, 16-17 above, and further in view of Ma (US 2011/0196111 A1)
Regarding to claim 8, Tan and Osaki fails to explicitly disclose the monomer has a conjugated heterocyclic compound structure.  However, Tan clearly teaches to use mono comprises organic group such as alkyl, hydroxyl group, aryl group (i.e. aromatic carboxylic group), alkoxy group.  Ma teaches to use monomer comprises alkenyl group (paragraph 0060, 0151), alkyl group (paragraph 0059), hydroxyl group (paragraph 0073), conjugated heterocyclic compound structure (paragraph 0061-0065, 0088, 0104.  It would have been obvious to one of 
	Regarding to claim 9, Ma discloses the conjugated heterocyclic compound structure is a structure having an unshared electron pair (paragraph 0061-0065, 0088, 0104).
Regarding to claim 10, Ma discloses wherein a conjugated heterocyclic compound forming a conjugated heterocyclic compound structure is at least one selected from the group consisting of thiol, azole (paragraph 0065, 0115, 0123-0124, 129).

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0076815 A1) in view of Sellergren et al. (US 2008/0033073 A1) along with evidence references.
Regarding to claim 12, Tan discloses a substrate processing method, comprising:
Providing a substrate (Si substrate) (See Fig 1-5, paragraph 0048);
Supplying a monomer (-OH) that is the chemically bonded to the substrate onto the substrate (See Fig 1-3);
Supplying an initiator (reagent formula above the [Wingdings font/0xE0] symbol) for polymerizing the monomer to the substrate having the supplied monomer thereon, thereby forming a polymer film (Fig 1-Fig 5, Fig 10-Fig 11, paragraph 0027, 0048-0065; 0066-0073);
Etching the two or more regions of the silicon substrate having the polymer film formed thereon after (c), thereby forming a semiconductor device (paragraph 0048, 0050; 0028; a device comprises silicon substrate is semiconductor device because silicon is semiconductor material; See evidence via
Wikipedia “Silicon” via https://web.archive.org/web/20120504100402/https://en.wikipedia.org/wiki/Silicon 
“Facts about Silicon” by Stephanie Pappas; via https://www.livescience.com/28893-silicon.html  ;  pages 1-15; 2018.
Regarding to claim 12, Tan fails to disclose wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide, and an azo compound.  However, Tan clearly teaches to use radical initiator selected from organic compound.  In a method for forming polymer film, Sellergren teaches to use radical initiator selected from the group consisting of organic peroxide and azo (See paragraph 0040, Example 1, paragraph 0049-0050).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Sellergren by using azo as a radical initiator because equivalent and substitution of one for the other would produce an expected result.

10.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0076815 A1) in view of Osaki (US 2017/0255096 A1) as applied to claims 1, 3-7, 11, 16-17, 19-20 above, and further in view of Sim et al. (US 2017/0153547 A1).
Regarding to claim 14, Tan discloses the substrate has two regions (i.e. right hand side and left hand sides substrate), wherein one the region comprises Si and the monomer is bonded to the Si region, wherein the Si region has a dielectric constant higher than that of silicon oxide (See evidence via https://en.wikipedia.org/wiki/Relative_permittivity ). Regarding 2, TiN, SION, Si3N4 wherein one of the region having a dielectric constant equal to silicon oxide (i.e. silicon oxide region) and the other region made of material having a dielectric constant higher than that of silicon oxide (Si3N4 or SiON region) (See paragraph 0005, paragraph 0011- 0012). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan and Osaki in view of Sim by having a substrate with two different regions, wherein one region comprises silicon oxide and another region comprises a material (SiON or Si3N4) having a dielectric constant higher than that of silicon oxide regions because these materials are common deposited on a silicon substrate.

Regarding to claim 15, Tan discloses one of the two regions is selected from the group consisting of Si. Sim also teaches one of the two regions is made of Silicon nitride or silicon (paragraph 0005, 0122, 0098). Regarding to claim 15, Tan fails to disclose one of the two regions is made of at least one selected from the group consisting of silicon oxide, aluminum oxide. Sim teaches one of the two regions is made of at least one selected from the group consisting of silicon oxide, aluminum oxide (paragraph 0098, 0005). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tan and Osaki in view of Sim by having one of the two regions is made of at least one selected from the group consisting of silicon oxide, aluminum oxide these materials are 

Response to Arguments
11.	Regarding to previous ground of rejection under 35 U.S.C 102 with claim 1, the applicants stated:
“Tan discloses etching a pattern into a substrate, but Tan fails to disclose selective etching. In other words, Tan teaches the entire etching of the substrate.
In contrast, amended claim 1 recites the feature “etching the two or more regions of the substrate, other than one region to which the monomer is bonded of the substrate, the one region having the polymer film formed thereon after (c), the polymer film serving as a protective film for the etching.” Thus, amended claim 1 requires etching the two or more regions of the substrate, and not etching one region on which the polymer film is formed because the polymer film serves as the protective film. Tan fails to disclose such selective etching using a protective film.
Hence, the feature “etching the two or more regions of the substrate, other than one region to which the monomer is bonded of the substrate, the one region having the polymer film formed thereon after (c), the polymer film serving as a protective film for the etching” distinguishes over Tan.
Anticipation requires the presence in a single art reference disclosure of each and every element of the claimed invention, arranged, as in the claim. In view of these distinctions of independent claim | noted above, at least one claimed element, as arranged, is not present in Tan. Hence, Tan does not anticipate independent claim 1.”
The applicant’s argument with respect to claim 1 is moot in view of the new ground of rejection under 35 U.S.C 103 as discussed above using additional new cited prior arts Osaki.
Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 12, the applicants state:
“Independent Claim 12 Independent claim 12, which is directed to a substrate processing method, recites (among other things) the feature of: wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide and an azo compound.
The Office Action on page 7 admits Tan fails to teach “wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide, an organic peroxide, and an azo compound” of claim 12, and instead, asserts that Fima teaches to use radical selected from the group consisting of organic peroxide.
However, amended claim 12 requires the radical initiator is at least one selected from the group consisting of an inorganic peroxide and an azo compound, and does not contain organic peroxide. Thus, the feature “wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide and an azo compound” distinguishes over the combination of Tan and Fima.
Similarly, the Office Action on page 7 admits Tan fails to teach “wherein the radical initiator 1s at least one selected from the group consisting of an inorganic peroxide, an organic peroxide, and an azo compound” of claim 12, and instead, asserts on page 8 that Tsuchiya teaches to use radical selected from the group consisting of organic peroxide.
However, amended claim 12 requires the radical initiator is at least one selected from the group consisting of an inorganic peroxide and an azo compound, and does not contain organic peroxide. Thus, the feature “wherein the radical initiator is at least one selected from the group consisting of an inorganic peroxide and an azo compound” distinguishes over the combination of Tan and Tsuchiya.
In view of the foregoing discussion, the rejections of claim 12 is overcome. Accordingly, withdrawal of the rejection is respectfully requested.
The applicant’s argument with respect to claim 12 is moot in view of new ground of rejection under 35 U.S.C 103 as discussed above using additional new cited prior arts Sellergren.  Specifically, Sellergren teaches to use radical initiator selected from the group consisting of organic peroxide and azo (See paragraph 0040, Example 1, paragraph 0049-0050).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan and Osaki in view of Sellergren by using azo as a radical initiator because equivalent and substitution of one for the other would produce an expected result.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713